Citation Nr: 1525179	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-13 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for the Veteran's service-connected prostate cancer, effective August 1, 2009, to include whether the reduction to a 20 percent rating was proper.

2.  Entitlement to a disability rating greater than 20 percent for prostate cancer.

3.  Entitlement to an initial rating greater than 20 percent for Type II diabetes mellitus.

4.  Entitlement to an initial rating greater than 10 percent prior to August 1, 2011, and to an initial compensable rating thereafter, for supraventricular arrhythmias (tachycardia) status post ablation.

5.  Entitlement to an initial rating greater than 10 percent disabling effective October 1, 2007, and greater than 30 percent disabling effective May 13, 2010, for coronary artery disease, status post bypass grafting and PTCA and stent placement.

6.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to June 1972 and from September 1972 to September 1979.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from February 2009, April 2009, December 2009, March 2010, February 2011, and May 2013 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 

In his April 2010 and April 2013 Substantive Appeals (VA Form 9s), the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In a subsequent October 2014 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the April 2010, February 2013, May 2013, and September 2014 Statements of the Case (SOCs), additional pertinent evidence was added to the record.  The Veteran's representative waived the Veteran's right to have the AOJ consider this evidence in a statement dated in May 2015.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Rating Reduction Claim

In a February 2009 rating decision, the AOJ proposed to reduce the Veteran's service-connected prostate cancer from 100 percent to 20 percent.  In an April 2009 rating decision, the AOJ implemented the reduction and reduced the Veteran's prostate cancer from 100 percent to 20 percent, effective August 1, 2009.  The Veteran filed a Notice of Disagreement (NOD) in August 2009, which specifically appealed whether the reduction was proper.  The RO has not yet issued a SOC on this issue in response to the NOD.  The April 2010 SOC only addressed the increased rating claim for the prostate cancer and not the separate reduction issue.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Increased Rating Claims

The Veteran last was afforded VA examinations to determine the severity of the service-connected disabilities on appeal in February 2009 (prostate cancer), January 2010 (diabetes mellitus), May 2010 (arrhythmias), and October 2010 (coronary artery disease).  These VA examinations are now over 4 years old.  Since these examinations, the Veteran submitted recent VA and private treatment records, which document worsening symptoms for all of the service-connected disabilities currently on appeal.  All of the examinations, except the prostate cancer one, were conducted for the purpose of establishing service connection, which has since been granted.  Additionally, the Veteran now asserts that he is currently unemployable due to these disabilities, which suggests a worsening of his symptoms.  Where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that updated VA examinations are necessary to assess the current severity of the service-connected disabilities currently on appeal.
  
TDIU Claim

A remand is required in order to afford the Veteran a VA medical opinion to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  The evidence of record documents that the Veteran currently is self-employed.  The Veteran asserts that this marginal employment is due exclusively to his service-connected disabilities which are currently on appeal.  Although the Veteran has been afforded VA examinations, a VA medical opinion regarding the functional impairment caused by his service-connected disabilities and the effect on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014).  Here, a VA medical opinion concerning the impact of the Veteran's service-connected disabilities, alone or in combination, on his employability is necessary before the TDIU claim can be adjudicated on the merits.  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his attorney a Statement of the Case (SOC) on the issue of entitlement to restoration of a 100 percent evaluation for the Veteran's service-connected prostate cancer, effective August 1, 2009, to include the issue of whether the reduction to a 20 percent evaluation was proper.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected type II diabetes mellitus, prostate cancer, and/or coronary artery disease.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected Type II diabetes mellitus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected Type II diabetes mellitus should be reported in detail.  Specifically, the VA examiner is asked to determine whether the Veteran's service-connected Type II diabetes mellitus is manifested by any of the following: insulin, a restricted diet, regulation of activities (avoidance of strenuous occupational and recreational activities), episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations per year or weekly or monthly visits to a diabetic care provider, or progressive loss of weight and strength.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected prostate cancer.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected prostate cancer should be reported in detail.  Specifically, the VA examiner is asked to determine whether the Veteran's service-connected prostate cancer is manifested by any of the following: malignant neoplasms of the genitourinary system, voiding dysfunction, or renal dysfunction.

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected supraventricular arrhythmias (tachycardia) status post ablation.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected supraventricular arrhythmias (tachycardia) status post ablation should be reported in detail.  Specifically, the VA examiner is asked to determine whether the Veteran's service-connected supraventricular arrhythmias (tachycardia) status post ablation is manifested by any of the following: permanent atrial fibrillation (lone atrial fibrillation), 1-4 episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor, or paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes per year documented by ECG or Holter monitor.

6.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected coronary artery disease, status post bypass grafting and PTCA and stent placement.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected coronary artery disease, status post bypass grafting and PTCA and stent placement, should be reported in detail.  Specifically, the VA examiner is asked to determine whether the Veteran's service-connected coronary artery disease, status post bypass grafting and PTCA and stent placement, is manifested by any of the following: status post coronary bypass surgery resulting in more than 1 episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, left ventricular dysfunction with an ejection fraction of 30 to 50 percent, status post coronary bypass surgery resulting in chronic congestive heart failure, a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

7.  Forward the claims file and a copy of this REMAND to appropriate clinician in order to obtain an opinion as to the impact, individually or collectively, of the Veteran's service-connected disabilities on his employability.  Service connection currently is in effect for the following disabilities: prostate cancer, Type II diabetes mellitus, coronary artery disease, status post bypass grafting and PTCA and stent placement, supraventricular arrhythmias (tachycardia) status post ablation, hypertension, lumbar strain with degenerative disc disease, bilateral hearing loss, status post hemorrhoidectomy with minimal internal hemorrhoids, fungal infection of both feet with status post incision of right great toenail, and sternotomy scar.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the clinician must explain why this is so.

8.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

9.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE  
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

